—Judgment unanimously affirmed. Memorandum: Defendant was informed that an enhanced sentence could be imposed if he failed to appear for sentencing, and thus his waiver of the right to appeal encompasses his contention that the enhanced sentence is unduly harsh and severe (see, People v Burnice, 272 AD2d 882, lv denied 95 NY2d 863; People v Miles, 268 AD2d 489, lv denied 95 NY2d 800). The contention of defendant in his pro se supplemental brief that County Court erred in imposing an enhanced sentence without affording him an opportunity to withdraw his plea is not preserved for our review (see, People v Monte, 242 AD2d 591). Defendant’s remaining contentions in the pro se supplemental brief are encompassed by the waiver of the right to appeal. (Appeal from Judgment of Cayuga County ' Court, Contiguglia, J. — Felony Driving While Intoxicated.) Present — Green, J. P., Scudder, Kehoe, Gorski and Lawton, JJ.